
	
		II
		110th CONGRESS
		1st Session
		S. 2396
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Hatch (for himself,
			 Mr. Rockefeller,
			 Mr. Lott, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act to modernize
		  the quality improvement organization (QIO) program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Medicare Quality Improvement Organization Modernization
			 Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Quality improvement activities.
					Sec. 3. Improved program administration.
					Sec. 4. Data disclosure.
					Sec. 5. Use of evaluation and competition.
					Sec. 6. Quality improvement organization program
				funding.
					Sec. 7. Qualifications of QIOs.
					Sec. 8. Conforming name to quality improvement
				organizations.
				
			2.Quality
			 improvement activities
			(a)Inclusion of
			 quality improvement functionsSection 1154(a) of the Social
			 Security Act (42 U.S.C. 1320c–3(a)) is amended by adding at the end the
			 following new paragraph:
				
					(18)(A)The organization shall
				offer quality improvement assistance to providers and practitioners who provide
				health care items and services to individuals who are dually eligible for
				benefits under titles XVIII and XIX, including such individuals with mental and
				cognitive disabilities, and programs that provide items and services to such
				individuals.
						(B)In this paragraph, the term
				quality improvement assistance includes the following:
							(i)Education on quality improvement
				initiatives, strategies, and techniques.
							(ii)Instruction on how to collect,
				submit, aggregate, and interpret data on measures that may be used for quality
				improvement, public reporting, and payment.
							(iii)Technical assistance to support
				quality improvement.
							(iv)Technical assistance and
				instruction in the conduct of root-cause analyses.
							(v)Technical assistance for providers
				and practitioners in beneficiary education to facilitate patient
				self-management and improve patient health literacy.
							(vi)Facilitating cooperation among
				various local stakeholders in quality improvement.
							(vii)Facilitating adoption of
				procedures that encourage timely candid feedback from patients and their
				families concerning perceived problems.
							(viii)Guidance on redesigning clinical
				processes, including the adoption and effective use of health information
				technology, to improve the coordination, effectiveness, and safety of
				care.
							(ix)Assistance in improving the
				quality of care delivered in rural and frontier areas and reducing health care
				disparities among racial and ethnic minorities, as well as gender disparities,
				including efforts to prevent or address any disparities or delays in the rate
				of adoption of health information technology and in the effective use of such
				technology among such entities that serve communities designated by the
				Secretary as medically underserved communities or individuals dually eligible
				for benefits under titles XVIII and XIX or that furnish such services in rural
				areas.
							(x)Assistance in improving
				coordination of care as patients transition between providers and
				practitioners, including developing the capacity to securely exchange
				electronic health information and helping providers and practitioners to
				effectively use secure electronic health information to improve quality.
							(xi)Outreach to beneficiaries.
							(C)(i)The organization should
				give priority to funding quality improvement assistance described in
				subparagraph (B)(iv).
							(ii)In this paragraph, the term
				root-cause analysis means the systematic examination of managerial
				processes behind a series of actions that lead up to an
				event.
							.
			(b)Medicare
			 quality accountability program and medical review audit
				(1)Medicare
			 quality accountability programParagraph (14) of section 1154(a)
			 of such Act (42 U.S.C. 1320c–3(a)) is amended to read as follows:
					
						(14)(A)The organization shall
				conduct a review of all written complaints about the quality of services (for
				which payment may otherwise be made under title XVIII) not meeting
				professionally recognized standards of health care, if the complaint is filed
				with the organization by an individual entitled to benefits for such services
				under such title (or a person acting on the individual's behalf). Before the
				organization concludes that the quality of services does not meet
				professionally recognized standards of health care, the organization must
				provide the practitioner, plan, or person concerned with reasonable notice and
				opportunity for discussion.
							(B)The organization shall establish and
				operate a Medicare quality accountability program consistent with the
				following:
								(i)The organization shall actively
				educate Medicare beneficiaries of their right to bring quality concerns to
				quality improvement organizations.
								(ii)The organization shall report
				findings of its investigations to the beneficiary involved or a representative
				of such beneficiary, regardless of whether such findings involve a provider,
				physician, or other practitioner. Such report shall describe whether the
				organization confirms the allegations in the complaint and any actions taken by
				the provider, practitioner, or plan, respectively, with respect to such
				findings. Such findings may not be used in any form in a medical malpractice
				action.
								(iii)The organization shall assist
				providers, practitioners, and plans in adopting best practices for soliciting
				and welcoming feedback about patient concerns, and assist providers,
				practitioners, and plans in remedying patient-reported problems that are
				confirmed by the organization and shall report findings of patient-reported
				problems to the provider, practitioner, or plan involved before disclosing
				investigation results to the patient or patient's representative.
								(iv)The organization shall determine
				whether the complaint allegations about clinical quality of care are confirmed
				and assist providers, practitioners, and plans in remedying confirmed
				complaints.
								(v)The organization shall assist
				providers, practitioners, and plans in preventing recurrence of quality
				problems caused by unsafe processes of care, and refer to an appropriate
				regulatory body providers, practitioners, or plans that are unwilling or unable
				to improve.
								(vi)The organization shall publish
				annual reports on the quality of care provided to individuals entitled to
				benefits for services under title XVIII in each State in which the organization
				functions under a contract under this section, including aggregate complaint
				data.
								(vii)The organization shall promote
				beneficiary awareness of standardized quality measures that may be used for
				evaluating care and for choosing providers, practitioners, and plans.
								(C)If an individual entitled to benefits
				for services under title XVIII (or a person acting on the individual’s behalf)
				makes a credible written request for additional review of a written complaint
				submitted by such individual (or such a person) to the organization and
				reviewed under subparagraph (A), the Secretary shall provide for prompt binding
				independent review of the complaint determination made by the organization as a
				result of such review.
							(D)The Secretary shall monitor and report
				to Congress, regarding—
								(i)the reliability of complaint
				determinations made by quality improvement organizations; and
								(ii)the effect of the disclosure of
				complaint findings on the availability of primary- and specialty-care physician
				reviewers.
								.
				(2)Medical review
			 auditSection 1156 of the Social Security Act (42 U.S.C. 1320c–5)
			 is amended by adding at the end the following new subsection:
					
						(d)Medical review
				audit
							(1)The Secretary,
				acting through the Inspector General of the Department of Health and Human
				Services, shall enter into a contract with an entity under which the entity
				shall conduct a medical review audit to evaluate whether quality improvement
				organizations are making appropriate determinations and recommendations to the
				Secretary under subsection (b). Such audit shall be conducted in accordance
				with the following requirements:
								(A)The audit shall
				consist of a medical review of a randomly selected sample of clinical records
				involved in not less than 10 percent of all reviews of complaints about the
				quality of services filed by an individual entitled to benefits for such
				services under title XVIII (or a person acting on the individual’s behalf) that
				are conducted by quality improvement organizations in 1 year during each 5-year
				contract period beginning on or after the date of enactment of this subsection,
				except that—
									(i)not more than 50
				of such complaint reviews conducted by each quality improvement organization
				shall be selected for such medical review in the year; and
									(ii)in the case
				where a quality improvement organization conducted a total of 30 or less of
				such complaint reviews during the sampling period, all such complaint reviews
				conducted shall be selected for such medical review in the year.
									(B)The complaint
				reviews selected for medical review under subparagraph (A) with respect to a
				year during a contract period shall be reviews which were initiated and with
				respect to which action has been completed by the quality improvement
				organization during that contract period.
								(C)The Secretary
				shall ensure that the entity the Secretary contracts with to conduct the
				medical review audit under this paragraph retains appropriately qualified
				individuals, in accordance with subsections (a)(7)(A) and (b) of section 1154,
				to conduct the medical review of clinical records under subparagraph
				(A).
								(D)In evaluating
				whether quality improvement organizations are making appropriate determinations
				and recommendations to the Secretary under subsection (b), the entity the
				Secretary contracts with to conduct the medical review audit under this
				paragraph shall—
									(i)rely on the
				conclusions reached by a panel of physicians who have—
										(I)reviewed the same
				clinical information the quality improvement organization reviewed with respect
				to each complaint review selected for the medical review under subparagraph
				(A); and
										(II)come to an
				agreement with respect to whether a sanction recommendation was appropriate
				with respect to each such complaint review selected; and
										(ii)ensure that the
				individuals conducting the medical review under subparagraph (A), and any other
				individuals involved in the medical review audit process under this paragraph,
				adhere to the procedures and rules applicable to entities that contracted with
				quality improvement organizations at the time the complaint reviews selected
				for such medical review were originally conducted by the quality improvement
				organization.
									(E)A quality
				improvement organization shall disclose any data and information needed to
				conduct the medical review audit under this paragraph to the entity the
				Secretary contracts with to conduct such audit. Such disclosure shall be
				considered necessary to carry out the purposes of this part and subject to the
				exception to the prohibition against disclosure under section 1160(a)(1),
				except that any subsequent disclosure of such data and information that
				identifies a patient or practitioner by any individual associated with such
				audit shall be subject to the prohibition against disclosure under section
				1160(a).
								(2)Not later than
				180 days after the date on which the medical review audit under paragraph (1)
				is completed with respect to a year during the first contract period beginning
				after the date of enactment of this subsection, the Inspector General of the
				Department of Health and Human Services shall submit a report to the Committee
				on Finance of the Senate and the Committee on Ways and Means and the Committee
				on Energy and Commerce of the House of Representatives containing the results
				of the medical review audit with respect to such year, including—
								(A)a brief review of
				the peer-reviewed literature relevant to such medical review audit that is
				published prior to such year;
								(B)a
				characterization of the quality of care issues identified in complaints
				selected for the medical review under paragraph (1)(A) with respect to such
				year;
								(C)a review of
				published studies on consumer complaint behavior within and outside of the
				health care field;
								(D)a description of
				actions taken by quality improvement organizations to address issues alleged in
				complaints selected for such medical review with respect to such year
				(including facilitated mediation, agreements with providers and practitioners,
				referrals to State or Federal authorities for regulatory action, and any other
				actions taken by such organizations to address such issues);
								(E)information on
				the extent to which—
									(i)the panel of
				physicians described in paragraph (1)(D)(i) comes to an agreement that a
				sanction recommendation was appropriate with respect to such complaints;
				and
									(ii)such agreement
				differs from the recommendations of the quality improvement organization that
				originally reviewed such complaint;
									(F)a description of
				the disposition by the Secretary of recommendations received from quality
				improvement organizations pursuant to subsection (b), including the reasons for
				such disposition; and
								(G)recommendations
				for improving the sanction referral process with respect to complaints about
				the quality of services that are filed with a quality improvement organization
				by an individual entitled to benefits for such services under title XVIII (or a
				person acting on the individual’s behalf).
								(3)The Secretary
				shall—
								(A)take into
				consideration the findings of the medical review audit under paragraph (1) in
				evaluating the performance of a quality improvement organization during each
				contract period beginning after the date enactment of this subsection;
				and
								(B)require that a
				quality improvement organization take corrective action when
				appropriate.
								(4)The cost of
				implementing the medical review audit under paragraph (1) (including the cost
				of entering into a contract with an entity to conduct such medical review
				audit) shall be payable as an expense under section
				1159.
							.
				(c)Business
			 agreementsSection 1154 of the Social Security Act (42 U.S.C.
			 1320c–3) is amended by adding at the end the following new subsection:
				
					(d)(1)A quality improvement
				organization may enter into business agreements with public or private
				entities, including health care plans, providers, practitioners, and
				purchasers, to provide quality improvement technical assistance or other
				services, if—
							(A)the services provided to a specific
				business partner by the organization are not already being paid for under a
				contract with the organization under this part; and
							(B)the organization has a qualifying
				arrangement under this subsection to avoid or mitigate potential conflicts of
				interest.
							(2)A quality improvement organization
				shall be deemed to have a qualifying arrangement under this subsection that
				permits the organization to enter into a business agreement with a public or
				private entity without the Secretary’s approval if the arrangement satisfies 1
				or more of the following criteria:
							(A)The organization’s business agreement
				is with an entity that is not subject to review by the organization under its
				contract under this part.
							(B)The organization’s business agreement
				with the entity yields revenue of less than 5 percent of the total annual
				revenue yielded by the organization under its contract under this part.
							(C)The organization’s business agreement
				is with an agency of local, State, or national government, including a nation
				other than the United States, unless that agency is an individual provider or
				practitioner that is subject to review by the organization under its contract
				under this part.
							(D)The organization’s business agreement
				is with an association or other group of plans, providers, or practitioners
				that represent a significant number of entities engaged in competition with one
				another.
							(E)The organization has arranged for
				another quality improvement organization to make review determinations that may
				arise pertaining to a plan, provider, or practitioner that is paying the
				organization for services and which would otherwise be subject to review by the
				organization under its contract under this part. Under such arrangement, review
				determinations shall be made by reviewers that are licensed in the State where
				the health care services under review are provided.
							(3)A quality improvement organization
				may apply to the Secretary for approval of an arrangement for avoiding or
				mitigating a potential conflict of interest that is not an arrangement
				described in paragraph (2). If the Secretary does not formally respond to the
				application in writing, accompanied by an explanation of the reasons for any
				adverse decision, by not later than the 30th business day following receipt of
				the application, the application shall be deemed approved. In the case where
				the Secretary makes an adverse decision with respect to an application, the
				organization may submit a revised application. If the Secretary does not
				formally responded to the revised application in writing, accompanied by an
				explanation of the reasons for any adverse decision, by not later than the 30th
				business day following receipt of the revised application, the revised
				application shall be deemed approved.
						(4)The Secretary may be reimbursed from
				funds available to administer the provisions of this part for the reasonable
				costs—
							(A)of training and maintaining qualified
				personnel to review proposed arrangements to avoid or mitigate potential
				conflicts of interest; and
							(B)of establishing and maintaining
				agreements with 1 or more independent review
				entities.
							.
			3.Improved program
			 administrationPart B of title
			 XI of the Social Security Act is amended by adding at the end the following new
			 section:
			
				1164.Program
				administration
					(a)Improved
				program management
						(1)Report on
				management of the qio programThe Comptroller General of the
				United States shall submit to Congress reports on the implementation by the
				Secretary and the Director of the Office of Management and Budget of this part
				and their overall management of the program under this part, according to the
				following schedule:
							(A)Not later than 1
				year after the date of enactment of this section, a report with respect to the
				review conducted under subparagraphs (F), (G), and (I) of paragraph (2).
							(B)Not later than 1
				year following the end of the first statement of work that begins after the
				date of enactment of this section, a report with respect to the review
				conducted under subparagraphs (A), (B), (C), (D), (E), and (H) of such
				paragraph.
							(2)Program
				managementIn accordance with the schedule under paragraph (1),
				the reports under such paragraph shall include a review of the
				following:
							(A)Implementation of
				the priorities, recommendations, and strategies of the strategic advisory
				committee under subsection (c).
							(B)Implementation of
				appropriate program and quality improvement organization evaluation.
							(C)Ensuring timely
				issuance of statements of work.
							(D)Ensuring timely
				and priority QIO access to Medicare data for quality improvement
				purposes.
							(E)Ensuring timely
				apportionment of funding.
							(F)Ensuring funding
				levels are commensurate with new work added to the QIO contract, as described
				in the second sentence of section 1159(b)(1).
							(G)The process of
				developing the apportionment request and determining the funding allocation to
				QIOs.
							(H)The
				identification of, and progress toward, measures of effective management by the
				Secretary of the QIO program.
							(I)A review of the
				experience and qualifications of staff of the Centers for Medicare &
				Medicaid Services in overseeing the program.
							(3)InnovationThe
				Secretary shall ensure that quality improvement organizations are provided
				flexibility in designing and applying intervention strategies for local quality
				improvement, but must comply with national topic assignments and standardized
				measures.
						(b)Assuring data
				accessThe Secretary shall ensure that quality improvement
				organizations have timely access to data for all parts of the program under
				title XVIII that are pertinent to contract activities, in a form allowing the
				data to be integrated and analyzed by such organizations according to the needs
				of partners and Medicare beneficiaries in each jurisdiction.
					(c)Determination
				of strategic priorities
						(1)Appointment of
				strategic advisory committeeThe Secretary shall appoint an
				independent strategic advisory committee chaired by the Director of the Agency
				for Healthcare Research and Quality, composed of national quality measurement
				and improvement experts and a diverse range of stakeholders, such as the
				following:
							(A)Medicare
				beneficiaries.
							(B)The Health
				Resources and Services Administration.
							(C)The Federal
				Employee Health Benefits Program.
							(D)The Indian Health
				Service.
							(E)The TRICARE
				program.
							(F)The Veterans
				Health Affairs program.
							(G)State Medicaid
				programs.
							(H)Private
				purchasers.
							(I)Health care
				providers.
							(J)Physicians.
							(K)Pharmacists.
							(L)Nurses.
							(M)quality
				improvement organizations.
							(2)Duties of
				committeeSuch committee shall—
							(A)advise the
				Secretary on methods to ensure that the quality measures used under the program
				under this part are—
								(i)the same as or
				coordinated with measures under other Federal and non-Federal quality programs;
				and
								(ii)reliable and
				valid (as used under the program for measuring the quality of care provided and
				the performance of quality improvement organizations);
								(B)advise the
				Secretary as to how the function and structure of the program under this part
				may be made to better correspond with the strategic priorities for improvement
				in the quality of care recommended by the Institute of Medicine’s 6 aims for
				health care improvement, including safety, effectiveness, patient centeredness,
				timeliness, efficiency, and equity;
							(C)advise the
				Secretary as to how evaluation of quality improvement organizations under the
				program under this part may be improved, taking into account—
								(i)the value of
				longitudinal tracking of performance and comparison groups in assessing change
				attributable to the program;
								(ii)the value of
				stakeholder partnerships;
								(iii)the activities
				of stakeholders that may affect evaluation of the performance of those
				partnering with quality improvement organizations;
								(iv)the availability
				of timely, valid, and reliable data for evaluating the performance of quality
				improvement organizations; and
								(v)the cost of such
				performance evaluation; and
								(D)prepare and
				provide for public comment a draft statement of work for each program
				cycle.
							(3)FundingThe
				Secretary shall apportion funds for the strategic advisory committee under this
				subsection from the Federal Hospital Insurance Trust Fund and the Federal
				Supplementary Medical Insurance Trust Fund in the same manner, and in addition
				to, the amounts that would otherwise be apportioned for contracts with
				organizations under section 1159(b).
						(d)Taking into
				account recommendations from stakeholders in statements of
				workEach statement of work under this part for a contract period
				beginning on or after August 1, 2008, shall include a task for the contracting
				quality improvement organization to convene stakeholders to identify high
				priority quality problems for work in the next contract period that are
				relevant to Medicare beneficiaries in the State. Each such organization shall
				propose, to be incorporated as part of such statement, 1 or more projects to
				the Secretary taking into consideration the recommendations of such
				stakeholders, along with suggested performance measures to evaluate progress on
				such projects.
					(e)Quality
				coordinationquality improvement organizations holding contracts
				under this part shall be an integral part of Federal performance improvement
				initiatives and each organization’s activities shall be coordinated with
				initiatives developed by the Secretary and other Federal
				agencies.
					.
		4.Data
			 disclosureSection 1160 of the
			 Social Security Act (42 U.S.C. 1320c–9) is amended—
			(1)in subsection
			 (a)(3), by striking subsection (b) and inserting
			 subsections (b) and (f); and
			(2)by adding at the
			 end the following new subsection:
				
					(f)(1)An organization with a
				contract with the Secretary under this part may share individual-specific data
				with a physician treating the individual, for quality improvement and patient
				safety purposes.
						(2)The Secretary shall promulgate, not
				later than 180 days after the date of the enactment of this subsection, a
				regulation that permits the sharing of data under paragraph (1).
						(3)Nothing in this subsection shall be
				construed to limit, alter, or affect the requirements imposed by the
				regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of
				1996.
						.
			5.Use of
			 evaluation and competitionSection 1153 of the Social Security Act (42
			 U.S.C. 1320c–2) is amended—
			(1)by amending
			 paragraph (3) of subsection (c) to read as follows:
				
					(3)contract terms
				are consistent with subsection
				(j);
					;
			(2)in subsection
			 (c)(1), by inserting , at the sole discretion of the
			 organization, after or may subcontract;
			(3)in subsection (e), by striking paragraph
			 (1) and inserting the following:
				
					(1)Contracting authority of the Secretary
				under this section shall be carried out in accordance with the Federal
				Acquisition Regulation issued in accordance with section 25 of the Office of
				Federal Procurement Policy Act (41 U.S.C.
				421).
					;
				and
			(4)by adding at the
			 end the following new subsections:
				
					(j)(1)Subject to the
				succeeding provisions of this subsection, each contract with an organization
				under this section shall be for an initial term of 5 years, beginning and
				ending on a common date for all quality improvement organizations as required
				under this subsection and shall be renewable for 5 year terms
				thereafter.
						(2)Before publishing a request for
				proposals for a contract period, the Secretary shall, in consultation with the
				strategic advisory committee appointed under section 1164(c)(1) establish
				measurable goals for each task to be included in such proposal. The contract
				shall include performance thresholds by which an organization holding a
				contract under this section may demonstrate excellent performance. The
				Secretary may not establish such performance thresholds in such a way as to
				predetermine or limit either the number or percentage of organizations which
				may demonstrate excellent performance.
						(3)In evaluating proposals from bidders
				for a contract under this section, the Secretary shall consider the performance
				of the incumbent contractor bidding in each State, and if the incumbent
				contractor has demonstrated excellent performance (as defined under the process
				described in paragraph (2)) in fulfilling the terms of the contract during the
				previous contract period, the Secretary shall add to the score of the technical
				proposal of such contractor a bonus equivalent to 10 percent of the total
				possible score for the proposal.
						(4)The Secretary shall publish the
				request for proposals not later than 4 months prior to the beginning of each
				contract period.
						(5)The Secretary shall utilize the
				strategic advisory committee appointed under section 1164(c)(1) to qualify the
				performance measures to be used in evaluating the performance of the quality
				improvement organizations on a program-wide basis and individually.
						(6)The Secretary may not reduce the
				amount of a contract award below the amount proposed by the bidder prevailing
				in a competitive bidding process unless the scope of work has been reduced. In
				the case where the scope of work has been reduced, any reduction in the
				contract award shall be commensurate with the reduction in the scope of
				work.
						(7)The Secretary shall design the
				process for performance evaluation of contracts under this section—
							(A)to hold harmless and not penalize
				quality improvement organizations when performance is impaired or delayed by
				failures of the Secretary, personnel of the Department of Health and Human
				Services, or entities or individuals that contract with the Secretary, to
				provide timely deliverables;
							(B)to use a continuous measurement
				strategy with provision for frequent performance updates for evaluating interim
				progress; and
							(C)to require that evaluation metrics be
				monitored and permit their adjustment based on experience or evolving science
				over the course of a contract cycle, subject to subparagraph (A).
							(k)(1)Notwithstanding the
				provisions of section 1153(c)(3), the Secretary shall extend each contract
				under this section for which the contract period began on or after August 1,
				2005, to ensure that the subsequent contract period for all quality improvement
				organizations begins on October 1, 2009.
						(2)The Secretary shall apportion
				adequate funding so that organizations with contracts extended under this
				subsection can perform existing and new tasks, as determined by the Secretary,
				during the period of the contract extension.
						(3)There are authorized to be
				appropriated such sums as are necessary to respond to increased personnel
				requirements resulting from starting all contracts simultaneously, as provided
				under this
				subsection.
						.
			6.Quality
			 improvement organization program fundingSection 1159 of the Social Security Act (42
			 U.S.C. 1320c–8) is amended—
			(1)by inserting
			 (a) before Expenses incurred; and
			(2)by adding at the
			 end the following new subsections:
				
					(b)(1)The aggregate annual
				funding for contracts under this part that begin after August 1, 2008, shall
				not be less than $421,666,000. In addition, there are authorized to be
				apportioned for contract periods in subsequent years such additional amounts as
				may be necessary to adequately fund any resource needs in excess of the amount
				provided under the previous sentence.
						(2)The Secretary shall determine the
				total program resource needs for a contract period. The determination shall
				take into account factors including any new work added via contract
				modification during the course of the contract period or added from 1 contract
				cycle to the next cycle. New work includes—
							(A)additional core contract tasks,
				requirements, deliverables, and performance thresholds;
							(B)technical assistance for additional
				providers, practitioners, and health plans and in additional provider
				settings;
							(C)increased outreach and communications
				to Medicare beneficiaries, providers, practitioners, and plans; and
							(D)increased volume of medical
				reviews.
							Nothing in this paragraph shall be construed as
				limiting the ability of the Secretary to negotiate contracts under this part
				individually with each quality improvement organization.(3)With respect to the apportionment of
				funds under this part for a contract period—
							(A)the Secretary shall submit a proposed
				apportionment to the Director of the Office of Management and Budget not later
				than 1 year before the first date of the contract period;
							(B)such Director shall approve an
				apportionment not later than 9 months before the first date of such contract
				period;
							(C)for tasks the Secretary proposes to
				continue from the previous contract period, if the apportionment is not
				authorized by the deadline specified in subparagraph (B), funding shall
				continue for the next contract period at a level no less than the level for the
				previous contract period, increased by the percentage increase in the consumer
				price index for all urban consumers during the most recent 12-month
				period.
							(4)A
				quality improvement organization shall have the ability to meet the terms of
				its contract under this part by allocating funds to the functions provided
				under such contract at its discretion. The Secretary shall review whether the
				organization met the functions and goals set out for the organization, without
				regard to the allocation of funds at the time of the initial acceptance of the
				contract.
						(5)Organizations with a contract under
				this part may utilize funding allocated to such contracts to pay for food costs
				at meetings and conferences if—
							(A)meals and refreshments are incidental
				to the meeting or conference;
							(B)attendance at the meals and when
				refreshments are provided is important for the host agency to ensure full
				participation in essential discussions, lectures, or speeches concerning the
				purpose of the meeting or conference; and
							(C)the meals and refreshments are part of
				a formal conference that includes (in addition to the meals and refreshment)
				discussions, speeches, or other business that may take place when the meals and
				refreshments are served and also includes substantial functions occurring
				separately from when the food is served.
							(c)(1)Not later than 180 days
				after the date of enactment of this subsection, the Secretary shall enter into
				an arrangement under which the Institute of Medicine of the National Academy of
				Sciences (in this subsection referred to as the Institute) shall
				conduct a study on—
							(A)the adequacy of overall funding of the
				program under this part to meet program goals, based on the most recent
				statement of work for which the Office of Management and Budget has made a
				funding decision;
							(B)a recommended national percentage of
				funding for quality improvement organizations, to be used for the core contract
				work with providers, practitioners, plans, and beneficiaries and on national
				initiatives established by the Secretary;
							(C)a recommended national percentage of
				such funding to be used for local initiatives, identified by quality
				improvement organizations in consultation with stakeholders in each State;
				and
							(D)a recommended national percentage of
				overall funds under the program under this part that will not be available for
				the work of quality improvement organizations in the field and that may be used
				by the Secretary for central management of the program.
							(2)Not later than 2 years after the date
				of enactment of this subsection, the Institute shall submit a report to the
				Committee on Finance of the Senate and the Committees on Ways and Means and
				Energy and Commerce of the House of Representatives, containing the results of
				the study conducted under paragraph (1) together with recommendations for such
				legislation and administrative action as the Institute determines
				appropriate.
						(3)(A)On or before the date
				that the proposal for each statement of work is submitted to the Office of
				Management and Budget, the Secretary shall enter into an arrangement under
				which the Institute shall conduct a study on the issues described in
				subparagraphs (A) through (D) of paragraph (1).
							(B)Not later than 180 days after the
				date on which the proposal for each statement of work is submitted to the
				Office of Management and Budget, the Institute shall submit a report to the
				Committee on Finance of the Senate and the Committees on Ways and Means and
				Energy and Commerce of the House of Representatives, containing the results of
				the studies conducted under subparagraph (A) and paragraph (1) together with
				recommendations for such legislation and administrative action as the Institute
				determines appropriate.
							(4)The Secretary shall apportion funds
				for the studies conducted by the Institute of Medicine under this subsection
				from the Federal Hospital Insurance Trust Fund and the Federal Supplementary
				Medical Insurance Trust Fund in the same manner, and in addition to, the
				amounts that would otherwise be apportioned for contracts with organizations
				under subsection
				(b).
						.
			7.Qualifications
			 of QIOs
			(a)In
			 generalSubsection (b) of section 1153 of the Social Security Act
			 (42 U.S.C. 1320c–2) is amended by adding at the end the following new
			 paragraph:
				
					(4)(A)The Secretary shall not
				enter into or renew a contract under this section with an entity unless the
				entity has demonstrated success in facilitating clinical and administrative
				system redesign to improve the coordination, effectiveness, and safety of
				health care, and in facilitating cooperation among stakeholders in quality
				improvement.
						(B)The Secretary shall ensure that the
				entity complies with standards to ensure organizational integrity,
				including—
							(i)appropriate representation of
				consumers, quality assurance experts, and stakeholders in the composition of
				the governing body;
							(ii)market-based compensation of board
				members and executives;
							(iii)avoidance and mitigation of board
				member conflict of interest; and
							(iv)safeguards to ensure appropriate
				travel expenses.
							To the extent practicable, the Secretary shall utilize
				standards developed in the private sector for purposes of carrying out this
				subparagraph and shall conduct audits as necessary to ensure compliance with
				such
				standards..
			(b)Use of States
			 for geographic areasSubsection (a) of such section is amended to
			 read as follows:
				
					(a)The Secretary
				shall designate each State as a geographic area with respect to which contracts
				under this part will be
				made.
					.
			(c)Removal of
			 physician-access and physician-sponsored requirements for
			 organizations
				(1)In
			 generalSection 1152 of the Social Security Act (42 U.S.C.
			 1320c–1) is amended by striking paragraph (1).
				(2)Conforming
			 amendmentSection 1153(b)(1) of the Social Security Act (42
			 U.S.C. 1320c–2(b)(1)) is amended by striking the second sentence.
				(d)Effective
			 dateThe amendments made by this section shall apply to contract
			 periods beginning after the date of the enactment of this Act.
			8.Conforming name
			 to quality improvement organizationsPart C of title XI of the Social Security
			 Act is amended by striking utilization and quality control peer
			 review (and peer review) each place it appears before
			 organization or organizations and inserting
			 quality improvement.
		
